Citation Nr: 1109694	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, adjustment disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from July 1965 to September 1966.  He also has active service from August 1967 to January 1971 with the United States Marine Corps, during which time he earned the Combat Action Ribbon for his participation in combat activities in the Republic of Vietnam.  However, as explained below, the Veteran's service for this second period of service cannot be the basis for any compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran has timely appealed that decision.

The Veteran indicated on his May 2009 substantive appeal that he wished to have a hearing before a Veterans Law Judge on the above issues; such a hearing was scheduled for October 2010.  The Veteran failed to appear for that hearing, and the request is thus considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The Board notes that a psychiatric claim, characterized as "nerves" was initially denied in a May 1980 rating decision.  The Veteran was subsequently denied service connection for PTSD on multiple occasions, most recently in June 2005.  It does not appear that service connection for bipolar and adjustment disorders have ever been adjudicated.  

The Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD, which was subsequently denied in the March 2007 rating decision, the subject of this appeal.  

During pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD should be construed broadly as a claim for any psychiatric disorder.  

Moreover, the Board notes that on July 13, 2010, VA liberalized the standard for verification of in-service stressors in PTSD claims.  The liberalizing nature of the regulatory change has in effect created a new basis of entitlement.  As such, de novo review of the psychiatric claim is appropriate, obviating application of 38 C.F.R. § 3.156, concerning new and material evidence.  Spencer v. Brown, 4 Vet. App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, while the Veteran's psychiatric claims were adjudicated on the basis of the new and material evidence standard below, the Board has recharacterized those issues above to comport with this determination.

The Veteran is currently service connected for tinnitus.  Such award was granted in a June 2005 rating decision, on the basis of a November 2004 VA examiner's opinion that such was related to combat noise exposure in the Republic of Vietnam.  The Board notes that such a grant of service connection appears to be in conflict with VA's May 1980 administrative decision precluding benefits for the period of service from August 1967 to January 1971.  As this matter is not within the jurisdiction of the Board at this time, such is referred to the RO for appropriate action.

The issue of service connection for bilateral sensorineural hearing loss is reopened in the instant decision.  That issue, as well the claim of service connection for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision denied service connection for bilateral hearing loss.

2.  The evidence received since June 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service treatment records associated with his honorable period of service from July 1965 to September 1966 do not reveal any complaints or treatment referable to a bilateral knee or lumbar spine disability; his lower back and knees were normal on his October 1964 entrance and September 1966 separation examinations.

4.  The Veteran's currently diagnosed lumbar spine disability, to include diagnoses of lumbago, degenerative joint disease of the lumbar spine and lumbar disc disease with spinal stenosis, is not shown to have become manifest in service or for many years thereafter.

5.  The Veteran's current bilateral knee disability, diagnosed as degenerative joint disease, is not shown to have become manifest in service or for many years thereafter.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral sensorineural hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veteran was discharged under conditions other than honorable for his period of service with the United States Marine Corps (from August 1967 to January 1971).  VA decided in an unappealed May 1980 administrative decision that compensation benefits for this period are precluded by the Veteran's current discharge status.  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 38 C.F.R. § 3.12 (2010).  

The Veteran has not challenged that May 1980 administrative decision, nor has he submitted any evidence of insanity to serve as a defense to his actions.  He also has failed to produce a Board of Corrections decision demonstrating a change in discharge status.  See 38 C.F.R. § 3.12(b)-(d) (if a person was discharged or released by reason of the sentence of a general court-martial, only a finding of insanity or a decision of a Board of Correction of records established under 10 U.S.C. 1552 can establish basic eligibility to receive VA benefits).  Thus, the Board finds that the May 1980 administrative decision is final, and the conclusion reached therein is binding on the Board in this matter.  Accordingly, the Veteran's period of service from August 1967 to January 1971 cannot serve as a basis for any compensation benefits in this case.  

In light of the foregoing, the Board will focus only on injuries and incidents which occurred during the Veteran's honorable period of service, from July 1965 to September 1966, as grounds for entitlement to service connection for his claimed disabilities.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the instant decision reopens the claim of service connection for bilateral hearing loss and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.

With respect to the service connection claims decided herein, the Veteran was sent a letter in July 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records for the Veteran's honorable period of service are silent as to any complaints or treatment lumbar spine or bilateral knee disabilities.  Moreover, the post-service evidence does not indicate any complaints or treatment referable to those disabilities until several years following separation, or show that such is related to the Veteran's disqualifying period of service.  Furthermore, the record, to include the lay evidence, fails to persuasively demonstrate continuity of symptoms, and there is no competent evidence suggesting a causal relationship between the current disability and honorable active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to honorable active service such as to require an examination, even under the low threshold of McLendon.

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

New and Material Evidence Claim for Bilateral Hearing Loss

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a claim of service connection for bilateral hearing loss was denied in a June 2005 rating decision.  The Veteran was notified of that determination in a letter sent that same month.  No notice of disagreement was received within one year of that decision.  Accordingly, that June 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the June 2005 rating decision, the RO denied service connection because the evidence did not contain audiometric results demonstrating "defective hearing," or hearing loss within the meaning of 38 C.F.R. § 3.385.  Thus, the evidence received since that time should directly relate to whether the Veteran has current diagnosis of bilateral sensorineural hearing loss.  The Board finds that such new and material evidence has been received here.

The evidence received since the last final June 2005 rating decision include VA treatment records, particularly from August 2006, which demonstrate audiometric readings in his left ear meeting the criteria for hearing loss disability under 38 C.F.R. § 3.385.  Moreover, that Veteran is noted to have mild gradually sloping to moderate sensorineural hearing loss in his right ear and mild sloping to severe sensorineural hearing loss in his left ear at that time.  As this evidence addresses an unestablished fact necessary to substantiate the claim, it meets the requirements of new and material evidence under 38 C.F.R. § 3.156(a).

Service Connection- Lumbar Spine Disability

The Veteran contends on appeal that his lumbar spine disability is due to military service.  The Board finds that service connection for a lumbar spine disability is not warranted on the evidence of record, as will be discussed below.

The Veteran's service treatment records from his honorable period of service note that his back was normal at both his October 1964 entrance and September 1966 separation examinations.  He did not complain of any back trouble or back pain during either of those examinations.  The Board notes that the Veteran's back was also normal during examinations in February 1965 and June 1966.  Moreover, the service treatment records for the period of honorable service from July 1965 to September 1966 do not demonstrate any complaints of, treatment for, or diagnosis of any back pain or any other lumbar spine condition.

Additionally, the Board notes that the Veteran's enlistment examination into the United States Marine Corps in July 1967 demonstrated a normal spine, and recurrent back pain was denied in a report of medical history completed at that time.

Post-service, the first notation of any back problems is seen in April 2005.  At that time, he reported having had back pain for a "long time."  He was diagnosed with chronic myofascial back pain.  X-rays dated in April 2005 revealed degenerative changes in the lumbar spine, particularly the L4-5 spinal segment.  

In March 2006, the Veteran was diagnosed with lumbago.  VA treatment records from the July 2006 note that the Veteran complained of low back pain, which had gradually had onset over "several years."  In August 2006, he was seen for treatment of back pain, and he indicated at that time that he fell from a roof approximately a year prior to seeking treatment.  

Ultimately, x-rays and VA treatment records from June and July 2006 reflect a diagnosis of degenerative joint disease of his lumbar spine.  Such is confirmed in a VA doctor's April 2007 letter, which noted that the Veteran had chronic lower back pain and that a recent MRI demonstrated significant lumbar disc disease and spinal stenosis.

First, the Board notes that the Veteran has been diagnosed with an arthritic condition during the appeal period.  However, such is not shown to have manifest within one year of honorable discharge from service and therefore, an allowance on a presumptive basis is not warranted here.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that the Veteran's lower back symptoms do not appear to have arisen until many years after honorable discharge from service in September 1966; and significantly, such onset of back pain appears to have begun after a fall from a roof.  Indeed, the first documented treatment is not shown until 2005, decades after the Veteran's eligible period of active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim.).

It is acknowledged that the Veteran is competent to report observable symptoms such as back pain. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not expressly claimed to have experienced continuous low back symptoms since active service.  Moreover, even though he reported longstanding back pain when he sought treatment in 2005, it is noted that his separation examination from his eligible period of service showed normal findings, as did his subsequent examination associated with his non-qualifying period of service.  Indeed, at this later examination in 1967, he expressly denied recurrent back pain.  Additionally, it is observed that the Veteran failed to raise a claim of service connection for a back disability until 2006.  If he had been experiencing back problems since service, it is reasonable to expect that he would have raised a claim much sooner.  Indeed, he sought service connection for a psychiatric disability in 1980, demonstrating that he was aware of his right to apply for VA benefits.  For all of these reasons, then, continuity of symptomatology is not here established, either by the clinical evidence or by the Veteran's own statements.

Finally, there is no competent medical evidence of record causally relating any current back disability to active service.  The Veteran believes his current back problems are attributable to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, there is no showing of any back problems during the Veteran's eligible period of active service.  There is no documented treatment for decades thereafter, and no credible evidence of continuity of symptoms dating back to discharge.  Finally, no medical evidence relates a current back disability to an eligible period of active service.  Thus, service connection must be denied.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection- Bilateral Knee Disability

The Veteran contends on appeal that his bilateral knee disability began in or is due to military service.  The Board finds that the preponderance of the evidence is against a finding of service connection for a bilateral knee disability, as will be discussed below.  

The Veteran's service treatment records associated with his honorable period of service from July 1965 to September 1966 reflect normal knees, with no subjective complaints, at the October 1964 entrance and September 1966 separation examinations.  Moreover, the Veteran's examinations in February 1965 and June 1966 examinations also contained normal findings.  The service treatment records for this period of service reveal no treatment for, diagnosis of, or complaint of any knee pain or any other knee conditions bilaterally.

In September 1967, during the Veteran's period of dishonorable service for VA purposes, his right knee was shown to be sore and bruised.  However, he had not complained of any knee pain or problems at his entrance examination for that period of service in July 1967.

Post-service, the Veteran underwent a physical in March 2006, at which time he did not complain of any knee problems.  His joints were shown to have full range of motion during that physical.  The first complaint of any knee pain is seen in June 2006.  At that time, the Veteran indicated that he had a dull throbbing knee pain that started "years ago."  The doctor was unable to rule out degenerative joint disease of the knees at that time, but ordered x-rays.  A July 2006 treatment note reflected complaints of bilateral knee pain that had a "gradual onset [over] several years."  An August 2006 treatment again noted knee pain.  The Veteran reported falling off a roof and breaking his left ankle approximate a year prior to his examination at that time.  X-rays from that time demonstrated degenerative joint disease of the bilateral knees.  Finally, January 2007 treatment notes demonstrate knee arthralgia bilaterally.

First, the Board notes that while the record reflects a diagnosis of arthritis in both knees, such was not manifest within one year of the Veteran's discharge from honorable military service in September 1966.  Therefore, an award of service connection on a presumptive basis is not warranted here.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

While the Board concedes current bilateral knee disability for service connection purposes, the service treatment records fail to document any knee injury or relevant complaints during his honorable period of service from July 1965 to September 1966.  In fact, the first documented treatment is not shown until 2006, decades after the Veteran's eligible period of active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim.).

It is acknowledged that the Veteran is competent to report observable symptoms such as knee pain. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not expressly claimed to have experienced continuous knee symptoms since active service.  Moreover, even though a 2006 record reflects a history of knee problems that began years ago, it is noted that the separation examination from his eligible period of service showed normal findings, as did his subsequent examination associated with his non-qualifying period of service.  Indeed, at this later examination in 1967, he expressly denied knee problems.  Additionally, it is observed that the Veteran failed to raise a claim of service connection for a knee disability until 2006.  If he had been experiencing knee problems since service, it is reasonable to expect that he would have raised a claim much sooner.  Indeed, he sought service connection for a psychiatric disability in 1980, demonstrating that he was aware of his right to apply for VA benefits.  For all of these reasons, then, continuity of symptomatology is not here established, either by the clinical evidence or by the Veteran's own statements.

Finally, there is no competent medical evidence of record causally relating any current knee disability to active service.  The Veteran believes his current bilateral knee problems are attributable to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, there is no showing of any knee problems during the Veteran's eligible period of active service.  There is no documented post-service treatment for decades thereafter, and no credible evidence of continuity of symptoms dating back to discharge.  Finally, no medical evidence relates a current knee disability to an eligible period of active service.  Again, while right knee soreness was shown during treatment in September 1967, this is during the Veteran's period of dishonorable service for VA purposes and thus any such injury cannot be the basis for an award of service connection in this case.  

In sum, service connection must be denied.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened, and to that extent only is the appeal granted.

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran's left ear demonstrates a compensable hearing loss within the meaning of 38 C.F.R. § 3.385, and he has reported noise exposure from ships engines in prior VA examinations, particularly his last VA audiologic examination in October 2004.  Accordingly, a VA examination is required to obtain an opinion of etiology as to that issue.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

While the Board notes that the Veteran's right ear does not demonstrate a hearing loss within the meaning of 38 C.F.R. § 3.385, a high-frequency hearing loss is diagnosed for the Veteran's right ear at acuity levels beyond 4000 hertz.  Moreover, as the Board is remanding for a VA audiologic examination, such results may demonstrate a hearing loss disability in the Veteran's right ear.  Under the circumstances, a decision by the Board on the Veteran's right ear hearing loss claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As to the claimed psychiatric disorders, excluding PTSD, the Board notes that the Veteran was seen in March 1966 for possible "situational maladjustment."  He was ultimately diagnosed with a passive-aggressive personality disorder.  However, the Veteran is currently diagnosed with bipolar, adjustment and personality disorders.  In light of the psychological treatment in service, as well as his current psychological disorders, the Board finds a VA examination is necessary in this case.  See Id.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the Hagerstown VA medical facility, and any other VA medical facility that may have treated the Veteran, since April 2010 and associate those documents with the claims file.

2.  Following the completion of the above to the extent possible, schedule the Veteran for a VA audiologic examination in order to determine the nature and etiology of his bilateral sensorineural hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any audiologic disorder found, including bilateral sensorineural hearing loss.  The VA examiner should then provide an opinion as to whether the Veteran's bilateral sensorineural hearing loss more likely, less likely or at least as likely as not (50 percent or greater probability) arose during or are otherwise related to his honorable military service, including noise exposure due to naval vessel engine noise.

The VA examiner is specifically instructed to disregard any combat noise exposure the Veteran would have been exposed to as a result of his deployment to the Republic of Vietnam.  Should the VA examiner find that such diagnosed hearing loss is more likely related to any combat noise exposure, the examiner is instructed to find that there is not a relationship to honorable military service.  

Additionally, the VA examiner should specifically discuss any left ear hearing loss and its relationship to left ear otitis media and externa noted during the Veteran's dishonorable military service.  Should the examiner find any such relationship, he or she is again instructed to find that there is not a relationship to honorable military service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA psychological examination for his psychiatric disorders, to include PTSD, bipolar, adjustment and personality disorders, in order to determine the nature and etiology of those disorders and whether such are related to honorable military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review and examination of the Veteran, the VA examiner should provide a diagnosis for any psychological disorder found, excluding PTSD.  The VA examiner should specifically discuss the Veteran's noted diagnoses of bipolar disorder, adjustment disorder, and any personality disorders noted in the Veteran's treatment records.  The VA examiner is asked to state precisely the psychiatric disorders the Veteran has been diagnosed with.

For all noted non-PTSD psychiatric or personality disorder diagnosed, the VA examiner should opine whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of the Veteran's honorable period of service, to include the Veteran's psychiatric treatment in March 1966.  The VA examiner is asked specifically to opine to the following:

(a) The examiner should state whether the Veteran's diagnosis in March 1966 of a passive-aggressive personality disorder was proper, or whether such symptoms were an initial manifestation of any of the Veteran's currently demonstrated psychiatric disorders, to include an adjustment disorder or bipolar disorder.  Particularly relevant is the provisional diagnosis of situational maladjustment noted at that time on that March 1966 treatment note.

(b) The examiner should also note whether the Veteran's currently diagnosed psychiatric disorders are super-imposed disorders on the Veteran's noted personality disorder in service in March 1966 (if such was a proper diagnosis).  If such is determined to be super-imposed, the baseline level of such personality disorder should be noted, along with the level of aggravation represented by the super-imposed psychiatric disorder.

The VA examiner must specifically disregard any noted psychiatric or personality disorder noted in the Veteran's August 1967 to January 1971 service, particularly anti-social personality disorder, and any in-service events or stressors-specifically combat stressors-as events or incidents that could have caused the Veteran's claimed non-PTSD psychiatric disorders.

With respect to the Veteran's PTSD, if diagnosed, the VA examiner should opine whether any noted service-connected psychiatric disorder aggravates the Veteran's PTSD beyond the normal progression of that disease.  In so discussing, the VA examiner should note the baseline symptomatology of the Veteran's PTSD and the degree of any aggravation caused by any service-connected psychiatric disorder.  An opinion as to direct service connection for PTSD is not required, as all claimed stressors relate to the Veteran's period of dishonorable service. 

If the VA examiner opines that all of the Veteran's above claimed non-PTSD psychiatric disorders are nonservice-connected, the VA examiner may disregard any discussion of the Veteran's PTSD.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral sensorineural hearing loss and a psychiatric disorder, to include PTSD, bipolar, adjustment and personality disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


